Citation Nr: 1546889	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-22 960	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include a mood disorder, including as secondary to service-connected migraine headaches and hypertension.

2.  Entitlement to service connection for PTSD.

(As the Veteran has retained different representation for the appeal of the increased rating claims for migraines and hypertension, those issues are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran attended a Travel Board hearing in February 2015, the specific issues above were not discussed.  As reflected in the transcript, the Veteran indicated that she did not want to proceed with testimony on these issues without being assisted by her representative.  

The Board is aware that the Veteran's representative had previously indicated that a hearing was not requested (see December 2013 statements).  However, given the Veteran's more recent statements in February 2015, a hearing should be scheduled to address the issues of 1) whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include a mood disorder, including as secondary to service-connected migraine headaches and hypertension, and 2) entitlement to service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to schedule the Veteran for a Travel Board hearing at the earliest possible opportunity, with appropriate notification to the Veteran and her representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws her hearing request or fails to report for the scheduled hearing, this should be documented in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

